       Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

WESLEY PRIMO,

                 Plaintiff,

        -v-                                                           No. 17 CV 6875-LTS-SLC

COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.

-------------------------------------------------------x

                    ORDER ADOPTING REPORT & RECOMMENDATION


                 The Court has reviewed Magistrate Judge Pitman’s February 19, 2019, Report

and Recommendation ((the "Report"), Docket Entry No. 29) in this action for judicial review of a

decision of the Commissioner of Social Security (the “Commissioner”) pursuant to 42 U.S.C. §

405(g) (“section 405(g)”), which recommends that the Court deny the Commissioner’s motion

for judgment on the pleadings and remand for further proceedings. The relevant facts are set

forth in the Report, the underlying decision of the Administrative Law Judge (“ALJ”), and the

administrative record (Docket Entry No. 20). Judge Pitman concluded that the ALJ’s

determination that Plaintiff Wesley Primo (“Plaintiff”) does not qualify for disability benefits on

the basis of his physical impairments alone was supported by substantial evidence, but further

determined that a remand for further proceedings was required because the ALJ had failed to

discharge his duty to develop the record as to Plaintiff’s mental impairment. Plaintiff has

objected to the Report, claiming, first, that the record is sufficient to warrant an order

determining that Plaintiff is entitled to disability benefits and limiting the remand to the

Commissioner to one pursuant to sentence four of section 405(g) for the computation of



PRIMO - RR ORDER.DOCX                                      VERSION MARCH 29, 2021                 1
      Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 2 of 12




benefits. 1 In the alternative, Plaintiff argues that a report and supplemental information from

Plaintiff’s treating psychiatrist that were proffered by Plaintiff following the issuance of the

Report constitute new evidence warranting a remand pursuant to sentence six of section 405(g). 2

                The Court has reviewed the Report and the parties’ submissions with respect to

the objection carefully, and adopts Magistrate Judge Pitman’s Report, denying the

Commissioner’s motion for judgment on the pleadings, and remands Plaintiff’s application for

further development of the record and reconsideration of the Commissioner’s determination

regarding the severity of Plaintiff’s mental impairments, pursuant to sentence six of 42 U.S.C.

section 405(g).



                                           BACKGROUND

                The principal factual background and relevant procedural history are set forth in

the Report. The Court adopts the findings of fact set forth in the Report and assumes familiarity

with the facts stated therein.

                After Magistrate Judge Pitman issued the Report and the parties had completed

initial briefing in connection with Plaintiff’s objection, Plaintiff, who had proceeded pro se

before the ALJ and in the motion practice before Judge Pitman but is represented by counsel for



1
        Sentence four of section 405(g) provides that a district court, upon review of a decision of
        the Commissioner, may “enter, upon the pleadings and transcript of the record, a
        judgment affirming, modifying, or reversing the decision of the Commissioner of Social
        Security, with or without remanding the cause for a rehearing.” 42 U.S.C.A. § 405(g)
        (Westlaw Pub. L. 116-259).
2
        Sentence six of section 405(g) authorizes the district court to “at any time order
        additional evidence to be taken before the Commissioner of Social Security, but only
        upon a showing that there is new evidence which is material and that there is good cause
        for the failure to incorporate such evidence into the record in a prior proceeding.” 42
        U.S.C.A. § 405(g) (Westlaw Pub. L. 116-259). Judgment is not entered prior to a
        sentence six remand.


PRIMO - RR ORDER.DOCX                              VERSION MARCH 29, 2021                           2
      Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 3 of 12




purposes of his objection to the Report, proffered new evidence to the Court in support of an

alternative argument for remand to the Commissioner pursuant to sentence six. Defendant had

conceded the propriety of a sentence four remand in its response to Plaintiff’s initial objection,

but opposed Plaintiff’s request for a limitation of that remand to benefit calculation issues.

(Docket Entry No. 36.) Plaintiff thereafter filed additional objection papers, accompanied by a

report, dated May 31, 2019 (Docket Entry No. 37-2), from Plaintiff’s prior treating psychiatrist,

Dr. Donn Wiedershine, who had agreed to resume treatment of Plaintiff after being contacted by

Plaintiff’s counsel. (Docket Entry No. 37-1, at ¶ 6.) Dr. Wiedershine interviewed Plaintiff on

May 17, 2019. (Id.) Among other observations in his report, Dr. Wiedershine described Plaintiff

as experiencing a depressive episode which began about six months prior to his May 17, 2019,

visit. (Id. at 4.) Dr. Wiedershine also completed a “Functional Capacity Questionnaire” in

which he stated that Plaintiff’s condition imposed a “marked limitation” on his ability to

maintain social functioning, interact with others, and adapt or manage himself. (Id. at 7, 9, 10.)

Dr. Wiedershine concluded that “at this time [Plaintiff] is unable to work.” (Id. at 5.)

               In response to the proffer, Defendant argued that Dr. Wiedershine’s report is

irrelevant to the Court’s inquiry because it did not address Plaintiff’s condition during the time

period with which the Commissioner’s decision was concerned. (Docket Entry No. 36, at 9.)

Plaintiff’s counsel then sent a letter to Dr. Wiedershine asking whether the symptoms described

in his report and questionnaire existed “during the period of August 2013 and thereafter” and for

information as to the basis of his opinion. (Docket Entry No. 42-1.) Dr. Wiedershine checked

“Yes” in response to the question of whether Plaintiff’s symptoms existed during the relevant

period, and checked “Patient history” as the basis for that response. (Id.) The Commissioner

continues to oppose both Plaintiff’s request for a determination of entitlement to benefits based




PRIMO - RR ORDER.DOCX                             VERSION MARCH 29, 2021                             3
      Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 4 of 12




on the record before the ALJ, with remand limited to calculation, and Plaintiff’s alternative

contention that this Court should remand Plaintiff’s case to the Commissioner pursuant to

sentence six of section 405(g) based on Plaintiff’s proffer of the new material from Dr.

Weidershine. (Docket Entry No. 41.)



                                           DISCUSSION

               In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate [judge].”

28 U.S.C.A. § 636(b)(1)(C) (Westlaw Pub. L. 116-259). To the extent that a party makes a

specific objection to the magistrate’s findings, the Court must make a de novo determination.

United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). Similarly, to the extent that a

party makes only conclusory objections, or simply reiterates a previous argument before the

magistrate, the Court reviews the Report strictly for clear error. Pearson-Fraser v. Bell Atl., No.

01-CV-2343 (WK), 2003 WL 43367, at *1 (S.D.N.Y. Jan. 6, 2003). Here, Plaintiff’s objection is

specific, and the Court reviews the contested issues de novo.

               In reviewing the decision of an ALJ in a social security appeal, the Court looks to

whether the correct legal standards were applied and whether the agency’s factual determinations

are supported by substantial evidence. See Pollard v. Halter, 377 F.3d 183, 188 (2d Cir. 2004).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

               Plaintiff objects to the Report insofar as it recommends that this Court remand the

matter to the ALJ to obtain additional psychiatric evidence. (Docket Entry No. 33.) Plaintiff

concedes that the ALJ failed to develop the record adequately (Id. at 9), but nevertheless argues




PRIMO - RR ORDER.DOCX                             VERSION MARCH 29, 2021                              4
      Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 5 of 12




that the record before the ALJ warrants a determination that Plaintiff is entitled to benefits and a

remand solely for the calculation of those benefits. (Docket Entry No. 38, at 4-5.) A remand for

calculation of benefits rather than further development of the record is appropriate if the current

record presents “no apparent basis to conclude that a more complete record might support the

Commissioner’s decision,” which here was that Plaintiff did not have a disabling mental

impairment. Rosa v. Callahan, 168 F.3d 72, 83 (2d Cir. 1999). As explained in the Report, the

ALJ failed to gather information from Plaintiff’s treating physician. Plaintiff argues that a more

complete record will not support the Commissioner’s decision since the record already contains

“persuasive proof of disability” (Docket Entry No. 38, at 4), namely that Plaintiff is unable to do

his past work, and that, due to his age, he is automatically considered unable to do other

sedentary work. (Docket Entry No. 33, at 2, 4.) However, as explained below, the record

contains evidence indicating that further development of the record regarding the nature of

Plaintiff’s mental state during the relevant period might support the Commissioner’s decision

that Plaintiff did not have a disabling mental impairment.

               First, the record developed in the proceedings before the ALJ contains evidence,

including certain of Plaintiff’s own statements, that Plaintiff’s mental impairment did not prevent

him from interacting with others, thus indicating that a more complete record might support the

Commissioner’s decision. See Dambrowski v. Astrue, 590 F. Supp. 2d 579, 586 (S.D.N.Y.

2008) (“While the ALJ's decision was conclusory and based on an incomplete record, it is still

possible that on remand, and after having considered further evidence, the ALJ could reach the

same conclusion”). Plaintiff’s statements in this regard are consistent with the opinion of the

consulting psychologist, Dr. Engelberg, who stated that Plaintiff could relate adequately with

others, could interact appropriately with supervision, co-workers, and the public, and that his




PRIMO - RR ORDER.DOCX                             VERSION MARCH 29, 2021                               5
      Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 6 of 12




stress-related problems were not significant enough to interfere with his ability to function on a

daily basis. (Social Security Administrative Record, (“R.”), Docket Entry No. 20, at 358-62.) 3

Second, development of the record might produce support for Plaintiff’s testimony that he was

able to leave his home alone, use public transportation, socialize with his family, and talk on the

phone. (R. 45, 196, 198.) 4 Accordingly, Plaintiff has failed to demonstrate that the record

contains “no apparent basis to conclude that a more complete record might support the

Commissioner’s decision” such that a remand purely for the calculation of benefits is

appropriate. Rosa, 168 F.3d at 83; see also Rivera v. Sullivan, 771 F. Supp. 1339, 1359

(S.D.N.Y. 1991) (“if . . . the record would permit a conclusion by the [Commissioner] that [the]

plaintiff is not disabled, the appropriate remedy is to remand for further proceedings rather than

for the calculation of benefits”).

               The Court next turns to the question of whether to remand this case pursuant to

sentence four or sentence six of section 405(g). 5 Sentence six of section 405(g) authorizes the

Court to, “at any time[,] order additional evidence to be taken before the Commissioner of Social




3
       Plaintiff contends that Dr. Engelberg’s report and questionnaire contradict one another.
       For instance, the report states that Plaintiff’s ability to perform complex tasks
       independently is mildly impaired while the questionnaire states that his ability to carry
       out instructions is not affected by his impairment. (Docket Entry No. 33, at 7.) These
       two statements do not address precisely the same abilities and, in any event, are not
       probative of Plaintiff’s ability to interact with members of the public.
4
       While these statements are in some tension with Plaintiff’s statements that he had “a hard
       time… dealing with people” and that in a public facing job he would feel “a little bit
       uncomfortable” “having to adjust to the different influx of people coming in” (Docket
       Entry No. 33, at 8), the ALJ’s failure to explicitly resolve that tension warrants a remand
       to allow the ALJ to weigh the conflicting evidence explicitly, rather than a decision by
       this Court resolving any doubts in the applicant’s favor. See Navarro ex rel. Grullon v.
       Barnhart, No. 02-CIV-1748 (MBM), 2003 WL 942535, at *2 (S.D.N.Y. March 10, 2003)
       (remanding for further development of the evidence where the record contained
       apparently contradictory evidence that the ALJ did not resolve or explain.)
5
       The text of sentence four is set forth in footnote 1, supra.


PRIMO - RR ORDER.DOCX                             VERSION MARCH 29, 2021                              6
      Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 7 of 12




Security . . . upon a showing that there is new evidence which is material and that there is good

cause for the failure to incorporate such evidence into the record in a prior proceeding.” 42

U.S.C.A. § 405(g) (Westlaw Pub. L. 116-259). Here, Plaintiff argues that the report and

questionnaire of Dr. Wiedershine constitute new evidence that is material to the determination of

Plaintiff’s claim and that was omitted from the administrative proceedings for good cause.

(Docket Entry No. 38, at 2.) The evidence is, quite literally, new because the report and

questionnaire were created in May of 2019, well after the administrative proceeding had

concluded. The Court finds that good cause exists for the omission of evidence from Dr.

Wiedershine at that proceeding: Plaintiff was proceeding pro se and the ALJ failed to secure

necessary information from his treating psychiatrist. See Jones v. Sullivan, 949 F.2d 57, 61 (2d

Cir. 1991) (where pro se Plaintiff relied on ALJ to secure information from her treating physician

and did not understand the importance of that information, pro se status sufficed to provide good

cause); compare Lisa v. Secretary of Dep’t of Health and Human Services of U.S., 940 F.2d 40

(2d Cir. 1991) (pro se Plaintiff who had repeatedly solicited disability certification understood

the importance of an assessment of disability and therefore did not demonstrate good cause for

failure to proffer the new evidence earlier).

               The parties dispute whether the new evidence is “material” to the ALJ’s decision.

(Docket Entry Nos. 38, 41, 43, 46.) New evidence is material if (i) it is relevant to the claimant’s

condition during the time period for which benefits were denied; (ii) it is probative; and (iii)

there is a reasonable possibility that the new evidence would have influenced the Commissioner

to decide claimant’s application differently. See Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir.

1988).




PRIMO - RR ORDER.DOCX                             VERSION MARCH 29, 2021                            7
      Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 8 of 12




               Plaintiff’s evidence includes an assertion by Dr. Wiedershine that the symptoms

described in his report and questionnaire existed as early as August 2013. (Docket Entry No. 42-

1.) Accordingly, the evidence is relevant to Plaintiff’s condition during the time period for

which benefits were denied. 6 Plaintiff’s evidence is also probative of whether he had a disabling

mental impairment during the relevant time period. Dr. Wiedershine’s report describes

Plaintiff’s symptoms, his mental health diagnoses, and his history of depressive episodes.

(Docket Entry No. 37-2, at 4.) The existence of these symptoms corroborates Plaintiff’s

subjective testimony that he had a mental impairment during the relevant time period and

provides support for Plaintiff’s assertion that he has difficulty dealing with members of the

public. In addition, the existence of mental health symptoms in May 2019, can be probative of

the severity of a mental impairment that existed during the earlier, relevant period. See Lisa, 940

F.2d at 44 (“evidence bearing upon an applicant’s condition subsequent to the date upon which

the earning requirement… was last met is pertinent evidence in that it may disclose the severity

and continuity of impairments existing before the earning requirement date”) (quoting Gold v.

Sec. of Health, Educ. and Welfare, 463 F.2d 38, 41-42 (2d Cir. 1972)).

               The parties dispute whether there is a reasonable possibility that Plaintiff’s new

evidence could have influenced the Commissioner to grant Plaintiff benefits. Chiefly, the parties

dispute whether the ALJ would give the new evidence “controlling weight” under the “so-called

treating physician rule.” Garcia v. Commissioner of Social Security, 208 F. Supp. 3d. 547, 552

(S.D.N.Y. 2016) (internal quotations omitted). A treating source’s medical opinion will receive

controlling weight if it is “well[ ] supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial [record] evidence.” 20



6
       The ALJ’s decision covered the period from August 2013 through July 2016. (R. 7-16.)


PRIMO - RR ORDER.DOCX                             VERSION MARCH 29, 2021                            8
      Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 9 of 12




C.F.R. § 404.1527(c)(2). “[M]edically acceptable clinical and laboratory diagnostic techniques

include consideration of a patient’s report of complaints, or history, [a]s an essential diagnostic

tool.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal quotations omitted). Here,

Dr. Wiedershine resumed treatment of Plaintiff and his report is based upon his clinical

examination of Plaintiff on May 17, 2019. His statement that the symptoms he observed existed

as early as August of 2013, is based on his review of Plaintiff’s “patient history,” which is a

recognized diagnostic tool. See Burgess, 537 F.3d at 128. However, the new evidence is

inadequate to enable the Court to determine whether Dr. Wiedershine’s conclusions are “well-

supported” by this particular patient’s history because Plaintiff has not proffered the treatment

notes and documents recording the patient history. See Flanigan v. Colvin, 21 F. Supp. 3d 285,

305 (S.D.N.Y. 2014) (treating physician’s retrospective opinion was properly given no weight

because the patient’s complaints were not substantiated by any diagnostic findings at the time

and the physician gave no basis for his conclusion); Revi v. Comm’r of Soc. Sec., No. 15-CIV-

8521 (ER) (DF), 2018 WL 1136997, at *28 (S.D.N.Y. Jan. 30, 2018), Report and

Recommendation Adopted by 2018 WL 1135400 (S.D.N.Y. Feb. 28, 2018) (retrospective

opinion found to be conclusory where it was not supported by treatment notes). Dr.

Wiedershine’s unelaborated retrospective statement that Plaintiff’s symptoms existed based on

“patient history,” without documentation of that history, does not, on the record before the Court,

constitute a “well-supported” opinion that the ALJ would be required to accept as controlling.

See Micheli v. Astrue, 501 Fed. App’x 26, 29 (2d Cir. 2012) (giving no controlling weight to

treating physician’s retrospective opinion because it discounted the physician’s own

contemporaneous treatment notes and other substantial evidence in the record).




PRIMO - RR ORDER.DOCX                             VERSION MARCH 29, 2021                              9
     Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 10 of 12




               The Court’s inquiry does not, however, end with the conclusion that the ALJ

would not be required to give controlling weight to Dr. Wiedershine’s opinion upon the current

record. As Judge Pitman concluded and the Commissioner concedes, the record is incomplete

because the ALJ failed to fulfill the duty of developing the record. In proceedings on remand,

the ALJ will have the further duty to determine what weight to assign Dr. Wiedershine’s opinion

based on the following: (1) the length of the treatment relationship and frequency of

examination, (2) the nature and extent of the treatment relationship, (3) the degree of evidentiary

support for the opinion, (4) consistency with the record, (5) specialization of the treating source,

(6) any other relevant factor. 20 C.F.R. § 404.1527(c)2-6. As the fact-finder, the ALJ must also

bear in mind that the opinion of a treating source is to be afforded “extra weight, even if

contradicted by substantial evidence,” Schisler v. Bowen, 851 F.2d 43, 47 (2d Cir. 1988), while

the opinion of a consulting physician should generally “be given limited weight.” Cruz v.

Sullivan, 912 F.2d 8, 13 (2d Cir. 1990).

               There is a reasonable possibility that Dr. Wiedershine’s retrospective opinion,

combined with treatment records and Plaintiff’s testimony describing his limitations, could

persuade the ALJ to find that Plaintiff was limited in his ability to interact with others and could

not do his past work. Garcia v. Comm’r of Soc. Sec., 208 F. Supp. 3d 547, 554–55 (S.D.N.Y.

2016) (remanding where the Appeals Council did not appropriately assess treating source records

and where the ALJ relied “heavily on the opinion of a consultant”); Davis v. Saul, No. 19-CIV-

2974 (JCM), 2020 WL 2094096, at *13 (S.D.N.Y. May 1, 2020) (“the new evidence is at the

very least ‘potentially material,’ and must be reviewed by the ALJ on remand.”). Because of that

possibility, Plaintiff’s new evidence is “at the very least ‘potentially material.’” Davis, 2020 WL

2094096, at *13; see Shrack v. Astrue, 608 F. Supp. 2d 297, 302 n.2 (D. Conn. 2009) (ordering




PRIMO - RR ORDER.DOCX                             VERSION MARCH 29, 2021                           10
      Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 11 of 12




that to “the extent that the findings and conclusions discussed in [the treating physician's post

decision] letter can be attributed to his observations during the time period at issue, that letter is

new and material evidence and should be addressed on remand”). Accordingly, this matter is

remanded pursuant to sentence six of 42 U.S.C. section 405(g).



                                             CONCLUSION

                For the reasons stated above, the Court adopts the Report in its entirety.

Defendant’s motion for judgment on the pleadings is denied. The matter is remanded pursuant to

sentence six of 42 U.S.C. § 405(g) to the Commissioner for the development and consideration

of additional evidence, including Plaintiff’s proffers in connection with his objection to the

Report with respect to Plaintiff’s mental impairment. On remand, the ALJ must develop further

the record regarding Plaintiff’s claimed psychiatric disability, including but not limited to

Plaintiff’s ability to interact with the public and Plaintiff’s testimony concerning his subjective

symptoms.

                Pursuant to sentence six of 42 U.S.C. section 405(g), this Court retains

jurisdiction of this matter. The Commissioner of Social Security shall, after obtaining and

considering the additional evidence described above, modify or affirm the Commissioner’s

findings of fact or the Commissioner’s decision, or both, and shall file such findings or decision

with the Court as required by sentence six of 42 U.S.C. section 405(g).




PRIMO - RR ORDER.DOCX                               VERSION MARCH 29, 2021                            11
     Case 1:17-cv-06875-LTS-SLC Document 49 Filed 03/29/21 Page 12 of 12




               This Order resolves docket entry number 26. The Clerk of Court is directed to

close this case pending the Commissioner’s filing in accordance with sentence six of 42 U.S.C.

section 405(g). The parties are directed to request that the case be reopened when the filing is

made.


        SO ORDERED.

Dated: New York, New York
       March 29, 2021

                                                             /s Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




PRIMO - RR ORDER.DOCX                            VERSION MARCH 29, 2021                            12
